18-776
    Run v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 466 061


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 19th day of September, two thousand nineteen.

    PRESENT:
             PETER W. HALL,
             JOSEPH F. BIANCO,
             MICHAEL H. PARK,
                  Circuit Judges.
    _____________________________________

    ZHUO DA RUN, AKA, RUN DA ZHUO
             Petitioner,

                  v.                                             18-776
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Gerald Karikari, Karikari &
                                      Associates, P.C., New York, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Paul Fiorino,
                                      Senior Litigation Counsel; Erik R.
                                      Quick, Trial Attorney, Office of
                                      Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Zhuo Da Run (“Zhuo”), a native and citizen of

the People’s Republic of China, seeks review of a February

27, 2018, decision of the BIA affirming a May 18, 2017,

decision    of   an   Immigration   Judge    (“IJ”)    denying   Zhuo’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).            In re Zhuo Da

Run, No. A 206 466 061 (B.I.A. Feb. 27, 2018), aff’g No. A 206

466 061 (Immig. Ct. N.Y. City May 18, 2017).             We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

    We have reviewed both the BIA’s and IJ’s decisions.              See

Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

We review adverse credibility determinations for substantial

evidence.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).             “Considering the

totality of the circumstances, and all relevant factors, a

trier of fact may base a credibility determination on the

demeanor,    candor,   or   responsiveness    of   the   applicant   or

                                    2
witness, . . . the consistency between the applicant’s or

witness’s written and oral statements . . . , the internal

consistency of each such statement, the consistency of such

statements with other evidence of record . . . , and any

inaccuracies or falsehoods in such statements . . . .” 8

U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”               Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

Gao, 891 F.3d at 76.       The multiple inconsistencies in Zhuo’s

statements     and    between   his   and      his    witness’s    testimony

provide substantial evidence for the agency’s decision.

    As an initial matter, it was reasonable for the agency

to rely on the record of Zhuo’s credible fear interview.                The

interview record bears sufficient indicia of reliability

because   it   “was    memorialized       in   a     typewritten   document

setting forth the questions put to [Zhuo] as well as [his]

responses;” questioning was delayed so that Zhuo had an

opportunity to consult counsel; questioning was conducted

through a Mandarin interpreter; and the asylum officer asked



                                      3
questions to elicit details of Zhuo’s claim.                 See Ming Zhang

v. Holder, 585 F.3d 715, 721, 724-25 (2d Cir. 2009)

      Zhuo alleged that he was persecuted in China for his

practice of Christianity and feared persecution because he

continued to practice Christianity.                Inconsistencies between

his   interview    and       later    statements      provide   substantial

evidence for the adverse credibility determination on both

points.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xian Tuan Ye v.

Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).

Zhuo’s      application,         interview,        and     testimony      were

inconsistent     as     to    (1) whether      Chinese     police   officers

routinely    threatened        Zhuo    after   they      released   him   from

detention or beat Zhuo four additional times when he reported

to them after his release, (2) whether Zhuo was baptized, and

(3) why Zhuo did not attend church from 2014 to 2016 and where

he was living during that period.                   These inconsistencies

alone, which call into question both his past harm and his

practice of Christianity in the United States, are adequate

support for the adverse credibility determination.                  See Xian

Tuan Ye, 446 F.3d at 295.             Zhuo did not provide a compelling

explanation for any of these discrepancies and did not specify

or    document    his        allegation     that     the    translation     or

                                        4
interpretation was erroneous.              See Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

offer    a   plausible   explanation            for    .    .   .    inconsistent

statements to secure relief; he must demonstrate that a

reasonable     fact-finder     would       be    compelled      to    credit   his

testimony.” (internal quotations omitted)).

       Moreover, the agency did not err in relying on Zhuo’s

lack of knowledge of Christmas, given his testimony that he

came    from   a   Christian    family,          was    actively      practicing

Christianity, and had attended a Christmas dinner where the

participants studied the Bible.                 See Rizal v. Gonzales, 442
F.3d 84, 90 (2d Cir. 2006) (holding that when “an individual

applicant’s account would render his lack of a certain degree

of doctrinal knowledge suspect” that lack of knowledge “could

. . . provide substantial evidence in support of an adverse

credibility finding”).         It was reasonable for the agency to

take    into   account   Zhuo’s        failure         to   rehabilitate       his

questionable testimony with reliable corroboration.                      See Biao

Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

applicant’s failure to corroborate his . . . testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

                                       5
that    has    already     been      called       into    question.”).           Zhuo’s

witness       contradicted        Zhuo’s         representations          and     lacked

knowledge of his practice of Christianity.                         The IJ did not

err in declining to give weight to a letter from Zhuo’s pastor

who was not available for cross-examination.                            Zhuo did not

call    witnesses        from     his       U.S.    church        or     provide     any

corroboration       from       his    family       in     China    who     were     also

practicing Christians.               Id.; see also Y.C. v. Holder, 741
F.3d 324,    332,     334    (2d       Cir.    2013)    (holding       that     “[w]e

generally defer to the agency’s evaluation of the weight to

be     afforded     an    applicant’s             documentary          evidence”     and

deferring to decision to afford little weight to letter from

applicant’s spouse in China).

       The inconsistencies among Zhuo’s application, interview,

and    hearing     testimony         as    well    as    his   lack      of     reliable

corroborating evidence provide substantial evidence for the

agency’s adverse credibility determination.                             See 8 U.S.C.

§ 1158(b)(1)(B)(iii).           That determination was dispositive of

the application for asylum, withholding of removal, and CAT

relief because all three claims were based on the same factual

predicate.        See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).

                                            6
    For the foregoing reasons, the petition for review is

DENIED. As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             7